ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_03_FR.txt.                                                                                                564




                       Opinion dissidente de M. le juge Al-Khasawneh

                    [Traduction]

                       Je souhaite, en joignant la présente opinion dissidente à l’ordonnance,
                    exposer brièvement les raisons qui m’ont conduit, non sans regret, à voter
                    contre le point B 1) du paragraphe 69 de celle‑ci.
                       Cette explication s’impose d’autant plus que je ne conteste pas, en prin-
                    cipe, la prémisse sur laquelle l’ordonnance est fondée, à savoir que toutes
                    les conditions étaient réunies pour que la Cour indique des mesures conser-
                    vatoires dans la présente instance. Je conviens donc que la compétence de
                    la Cour est établie, de même que l’existence prima facie d’un différend au
                    sens de l’article 60 du Statut de la Cour, et reconnais pareillement que les
                    droits invoqués dans le cadre de la demande principale sont plausibles et
                    qu’il existe un risque qu’un préjudice irréparable leur soit causé.
                       Ce que je conteste, toutefois, c’est le lien entre ces droits plausibles qui
                    doivent être sauvegardés et protégés jusqu’à l’arrêt définitif et l’une des
                    mesures indiquées par la Cour, soit l’établissement d’une « zone démilita-
                    risée provisoire » autour du temple de Préah Vihéar.
                       Quels sont ces droits à protéger d’urgence ? Selon le paragraphe 55 de
                    l’ordonnance, ce sont :
                         « les droits que le Cambodge prétend détenir en vertu de l’arrêt
                         de 1962 dans la zone du temple [et qui] pourraient subir un préjudice
                         irréparable résultant des activités militaires dans cette zone et, en
                         particulier, des pertes en vies humaines, des atteintes à l’intégrité
                         physique des personnes et des dommages infligés au temple ainsi
                         qu’aux biens qui s’y rattachent ».
                       Il me paraît évident (et je ne dirai rien des questions plus subtiles tou-
                    chant à l’appartenance incontestable du temple lui‑même au Cambodge
                    et, partant, à son exclusion de la demande principale) que les droits en
                    cause peuvent être dûment et efficacement protégés en indiquant une
                    mesure conservatoire faisant obligation aux deux Parties de s’abstenir de
                    toute activité militaire dans la zone située autour du temple sans nécessai-
                    rement délimiter ladite zone et, surtout, sans établir une « zone démilitari-
                    sée provisoire » telle que celle prévue dans l’ordonnance.
                       La zone démilitarisée provisoire, telle qu’elle est définie dans l’ordon-
                    nance, englobe des pans de territoire incontestablement cambodgiens ou
                    incontestablement thaïlandais, ainsi que d’autres pour lesquels la question
                    de la souveraineté est litigieuse. Je ne vois rien qui justifie de demander à
                    chacune des deux Parties de retirer ses troupes des zones qui lui appar-
                    tiennent. Dès lors, une telle mesure me semble excessive étant donné que,
                    pour protéger dûment et efficacement les droits en cause, il suffisait d’en-
                    joindre aux Parties de s’abstenir strictement de toute activité militaire.

                                                                                                31




6 CIJ1023.indb 59                                                                                     18/06/13 10:38

                             demande en interprétation (op. diss. al-khasawneh)               565

                       En outre, la notion de zone démilitarisée a été condamnée à l’obsoles-
                    cence par les récents progrès accomplis dans le domaine de l’artillerie et
                    des missiles ou autres formes de projectiles.
                       Le pouvoir de la Cour d’indiquer des mesures conservatoires est vaste,
                    et à bon droit, mais il doit de ce fait être exercé avec circonspection. L’im-
                    position d’une zone démilitarisée, délimitée dans l’espace sans critère
                    identifiable, est donc à la fois inutile pour protéger les droits en question
                    et infiniment susceptible de susciter des accusations d’arbitraire. Il eût été
                    plus sage de se borner à exiger l’observation stricte d’un cessez‑le‑feu dans
                    la zone du temple, en assortissant cette mesure conservatoire de deux
                    autres, l’une enjoignant à la Thaïlande de ne pas faire obstacle au libre
                    accès du Cambodge à l’enceinte du temple, et l’autre ordonnant aux deux
                    Parties d’autoriser les observateurs mandatés par l’ANASE à accéder au
                    temple.

                                                    (Signé) Awn Shawkat Al‑Khasawneh.




                                                                                               32




6 CIJ1023.indb 61                                                                                    18/06/13 10:38

